The motion of plaintiff, appellee, to dismiss the appeal, for that the record and case on appeal fail to show summons or organization *Page 860 
of the court, must be allowed. Rule 19; Brown v. Johnson, 207 N.C. 807,178 S.E. 570. Nor are there stipulations to cure the omissions in the record.
However, we have examined the record as presented, and find no error in the trial. The evidence was sufficient to carry the case to the jury, and to support the verdict in favor of the plaintiff on the determinative issues submitted. The charge of the court was free from error.
Appeal dismissed.